Citation Nr: 0708257	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-31 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah


THE ISSUE

Entitlement to an increased evaluation for cluster headaches, 
currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating 
decision, by the Salt Lake City, Utah, Regional Office (RO), 
which denied the veteran's claim for a rating in excess of 50 
percent for cluster headaches.  By a rating action in August 
2004, the RO confirmed the denial of the veteran's claim for 
an increased rating for his headaches.  


FINDINGS OF FACT

1.  The veteran's service-connected cluster headaches are 
manifested by constant and severe headaches; he is receiving 
the maximum schedular rating for his headache disorder.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
cluster headaches, so as to render impractical the 
application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for cluster headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.20, 4.124a, Diagnostic Code 8100 (2006).  

2.  The criteria for referral for increased disability rating 
for tension headaches on an extra-schedular basis are not 
met.  38 C.F.R. § 3.321(b) (1) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in May 2004 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  Additional letters were issued in May 2004 and 
July 2004.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish an increased rating for 
cluster headaches, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

Service connection was established for cluster headaches in a 
December 1976 rating decision.  A 50 percent rating has been 
in effect for this disability since September 1986.  

Medical records, VA as well as private treatment reports, 
dated from 1976 through 2003, show that the veteran has 
received ongoing clinical attention for his cluster 
headaches.  The records indicate that the veteran had been 
experiencing recurrent severe headaches since December 1985.  
In a medical statement, dated in September 1986, Dr. Philip 
Washburn indicated that the veteran's headaches were so 
difficult to treat that they faced a dilemma of how much pain 
medication to use, without creating a habitual pattern.  

The veteran's claim for an increased rating for his cluster 
headaches (VA Form 119) was received in April 2004.  In 
conjunction with his claim, the veteran was afforded a VA 
compensation examination in May 2004, at which time he 
indicated that he had had headaches since he was 19 years of 
age; he noted that they used to come about every four to five 
months and lasted a few hours and then went away.  The 
veteran related that the headaches had gotten progressively 
worse; he stated that the headaches are now almost constant.  
The veteran indicated that he had headaches on a daily basis; 
he stated that he is never free of them and is unable to 
sleep.  The veteran related that he was having problems with 
his personal relationships with people and family.  He 
reported a decreased appetite and an inability to rest and is 
required to take a lot of medication for his headaches.  The 
veteran noted that the headaches started behind the left eye; 
he takes the maximum amount of headache medicine to get 
partial relief from his headaches.  The examiner indicated 
that the veteran's history pretty much tells a story in 
regard to the cluster headaches; he has had them since the 
age of 19.  For some reason, over the past three months, they 
have been getting worse.  The diagnosis was cluster 
headaches, getting worse over the past three months.  

Submitted in support of the veteran's claim were medical 
records dated from January 2003 through August 2004.  These 
records show that the veteran received ongoing clinical 
evaluation and treatment for his cluster headaches.  The 
veteran was seen at a neurology clinic in April 2004 for a 
follow up evaluation of his cluster headaches; at that time, 
it was noted that the veteran has tried oxygen, Inderal, 
Verapamil, Cafergot, Ergostat, and Dilantin in the past 
without an effect on his headaches.  He was last seen in 
October 2003 where he was placed on Neuronti 600 mg qhs and 
maintained on Elavil 200 mg qhs.  He stated that the 
combination had been somewhat effective in reducing the 
frequency of his headaches.  He denied any nausea or 
vomiting, and he was unable to identify any triggers for his 
headaches.  He noted that the severity of the headaches 
ranged from 3/10 to a 10/10 for which he then took either 
Tylenol #3 or Fiorinal for abortive therapy.  It was noted 
that the veteran continues to work as a certified nursing 
assistant (CAN) in a nursing home.  The assessment was 
veteran with a 31 year history of cluster headaches that has 
decreased in frequency since has been placed on Neurontin.  


III.  Legal Analysis-Increased Rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work. 
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran is currently assigned a 50 percent disability 
rating for his service-connected cluster headaches.  His 
service-connected headaches are rated by analogy to migraine 
headaches under 38 C.F.R. § 4.71a, Diagnostic Code 8100 
(2006).  See 38 C.F.R. § 4.20 (2006) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease].  

Under this provision, a 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  This is the maximum rating available for 
migraine headaches pursuant to Diagnostic Code 8100.  There 
is no provision for a higher rating for headaches in the 
Rating Schedule, and no evidence that the veteran's cluster 
headache disability is more appropriately evaluated under 
another Diagnostic Code.  The veteran has not argued 
otherwise.  

Because the veteran is currently in receipt of the maximum 
schedular rating for the cluster headaches, the only way in 
which a disability rating in excess of the currently assigned 
50 percent may be considered is through the application of 
the extraschedular rating provision.  In the August 2004 
statement of the case (SOC) and the September 2004 
supplemental statement of the case (SSOC), the RO considered 
the matter of referral of this issue for consideration of an 
extraschedular rating.  The Board will do likewise.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (1) (2006).  

Due to the nature of the veteran's service-connected headache 
disability, interference with employment is established.  As 
delineated above, the evidence indicates that he works as a 
certified nursing assistant at a nursing home.  He has 
reported that his headaches severely impact his employment.  
In fact, in a statement in June 2004, the veteran claimed 
that he had to cut back on the number of days he is able to 
work due to his headaches and heart problems.  

The Board notes that it is undisputed that the veteran's 
headache disability has resulted in severe economic 
inadaptability, as that is one criterion for the assignment 
of the current 50 percent rating for headaches.  However, the 
evidence does not show marked interference with his 
employment as a result of his service-connected disability 
beyond that contemplated under by his assigned schedular 
rating.  While the veteran has reported the need to cut back 
on the number of days he is able to work, there is nothing in 
the current evidence of record to indicate that the headaches 
alone have caused impairment with employment over and above 
that contemplated in the assigned 50 percent schedular 
rating.  In addition, the Board notes that the record 
contains no indication that the veteran has been frequently 
hospitalized for treatment of his service-connected headache 
disability; rather, his treatment has been on an outpatient 
basis.  

In summary, although the record shows that the veteran's 
headache disability is productive of severe economic 
inadaptability, his maximum disability rating of 50 percent 
is recognition that of this his industrial capabilities are 
severely impaired.  After reviewing the record, the Board is 
unable to identify an exceptional or unusual factor which 
would render impractical the application of the regular 
schedular standards.  Thus, referral for consideration of 
extraschedular rating is not warranted.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 50 percent for the veteran's cluster 
headaches, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an increased rating for service-connected 
cluster headaches is denied.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


